Name: 2005/647/EC: Commission Decision of 5 September 2005 on the allocation of import quotas for controlled substances for the period 1 January to 31 December 2005 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (notified under document number C(2005) 2036)
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  chemistry;  deterioration of the environment;  international trade;  competition
 Date Published: 2005-09-15; 2006-12-12

 15.9.2005 EN Official Journal of the European Union L 238/7 COMMISSION DECISION of 5 September 2005 on the allocation of import quotas for controlled substances for the period 1 January to 31 December 2005 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (notified under document number C(2005) 2036) (Only the Dutch, English, French, German, Greek, Italian, Polish, Slovenian and Spanish texts are authentic) (2005/0000/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council of 29 June 2000 on substances that deplete the ozone layer (1), and in particular to Article 7 thereof, Whereas: (1) The quantitative limits for the placing on the market in the Community of controlled substances are set out in Article 4 of Regulation (EC) No 2037/2000 and Annex III thereto. (2) Article 4(2)(i)(d) of Regulation (EC) No 2037/2000 prohibits each producer and importer placing any methyl bromide on the market or using any for their own account after 31 December 2004. Article 4(4)(i)(b) allows a derogation from this prohibition if methyl bromide is used to meet the licensed requests for critical uses of those users identified as described in Article 3(2)(ii). The quantity of methyl bromide licensed for critical uses for the period 1 January to 31 December 2005 is published in a separate Commission decision. (3) Article 4(2)(iii) allows a derogation from Article 4(2)(i)(d) if methyl bromide is imported or produced for quarantine and pre-shipment (QPS) applications. The amount of methyl bromide that can be imported or produced for these purposes in 2005 must not exceed the average of the calculated level of methyl bromide which a producer or importer placed on the market or used for its own account for QPS in the years 1996, 1997 and 1998. (4) Article 4(3)(i)(e) of Regulation (EC) No 2037/2000 sets out the total calculated level of hydrochlorofluorocarbons which producers and importers may place on the market or use for their own account in the period 1 January to 31 December 2005. (5) The Commission has published a notice to importers in the Community of controlled substances that deplete the ozone layer (2) and has thereby received declarations on intended imports in 2005. (6) For hydrochlorofluorocarbons the allocation of quotas to producers and importers is in accordance with the provisions of Commission Decision 2002/654/EC of 12 August 2002 determining a mechanism for the allocation of quotas to producers and importers for hydrochlorofluorocarbons for the years 2003 to 2009 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (3). (7) Decision 2004/176/EC on the allocation of quantities of controlled substances in 2004 expired on 31 December 2004. In view of the experience gained in this decision and its associated licensing and for the purpose of ensuring that interested companies and operators may continue to benefit in due time from the licensing system, it is appropriate that the present decision shall apply from 1 January 2005. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18(2) of Regulation (EC) No 2037/2000, HAS ADOPTED THIS DECISION: Article 1 1. The quantity of controlled substances of group I (chlorofluorocarbons 11, 12, 113, 114 and 115) and group II (other fully halogenated chlorofluorocarbons) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the Community in 2005 from sources outside the Community shall be 5 644 000,00 ozone depleting potential (ODP) kilograms. 2. The quantity of controlled substances of group III (halons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2005 from sources outside the Community shall be 31 584 500,00 ODP kilograms. 3. The quantity of controlled substances of group IV (carbon tetrachloride) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2005 from sources outside the Community shall be 17 601 428,90 ODP kilograms. 4. The quantity of controlled substances of group V (1,1,1-trichloroethane) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2005 from sources outside the Community shall be 500 060,00 ODP kilograms. 5. The quantity of controlled substances of group VI (methyl bromide) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the Community in 2005 from sources outside the Community for quarantine and pre-shipment uses shall be 502 736,06 ODP kilograms. 6. The quantity of controlled substances of group VI (methyl bromide) subject to Regulation (EC) No 2037/2000 for all uses except quarantine and pre-shipment and critical uses (4) which may be released for free circulation in the Community in 2005 from sources outside the Community shall be 1 587 656,06 ODP kilograms. 7. The quantity of controlled substances of group VIII (hydrochlorofluorocarbons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2005 from sources outside the Community shall be 3 157 554,752 ODP kilograms. 8. The quantity of controlled substances of group IX (bromochloromethane) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2005 from sources outside the Community shall be 120 612,000 ODP kilograms. Article 2 1. The allocation of import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons during the period 1 January to 31 December 2005 shall be for the purposes indicated and to the companies indicated in Annex I hereto. 2. The allocation of import quotas for halons during the period 1 January to 31 December 2005 shall be for the purposes indicated and to the companies indicated in Annex II hereto. 3. The allocation of import quotas for carbon tetrachloride during the period 1 January to 31 December 2005 shall be for the purposes indicated and to the companies indicated in Annex III hereto. 4. The allocation of import quotas for 1,1,1-trichloroethane during the period 1 January to 31 December 2005 shall be for the purposes indicated and to the companies indicated in Annex IV hereto. 5. The allocation of import quotas for methyl bromide during the period 1 January to 31 December 2005 shall be for the purposes indicated and to the companies indicated in Annex V hereto. 6. The allocation of import quotas for hydrochlorofluorocarbons during the period 1 January to 31 December 2005 shall be for the purposes indicated and to the companies indicated in Annex VI hereto. 7. The allocation of import quotas for bromochloromethane during the period 1 January to 31 December 2005 shall be for the purposes indicated and to the companies indicated in Annex VII hereto. 8. The import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane, methyl bromide, hydrobromofluorocarbons, hydrochlorofluorocarbons and bromochloromethane during the period 1 January to 31 December 2005 shall be as set out in Annex VIII hereto. Article 3 This Decision is addressed to the following undertakings: Agropest S.A. ul. GÃ ³rnicza 12/14 PL-91-765 Ã Ã ³dÃ º Albemarle Chemicals Ã tang de la Gaffette Boulevard Maritime  BP 28 F-13521 Port-de-Bouc Alcobre, SA Luis I, Nave 6-B PolÃ ­gono Industrial Vallecas E-28031 Madrid Alfa Agricultural Supplies SA 73, Ethnikis Antistaseos str, GR-152 31 Halandri, Athens Fujifilm Electronic Materials Europe Keetberglaan 1A Haven 1061 B-2070 Zwijndrecht Asahi Glass Europe BV World Trade Center Strawinskylaan 1525 1077 XX Amsterdam Nederland Arkema SA Cours Michelet  La DÃ ©fense 10 F-92091 Paris-La DÃ ©fense Avantec SA Boulevard Henri-Cahn  BP 27 F-94363 Bry-sur-Marne Cedex BaySystems Iberia Pau ClarÃ ­s, 196 E-08037 Barcelona Boc Gazy ul. Pory 59 PL-02-757 Warszawa Calorie SA 503, rue HÃ ©lÃ ¨ne-Boucher ZI Buc  BP 33 F-78534 Buc Cedex CaraÃ ¯bes Froid SARL BP 6033 Ste-ThÃ ©rÃ ¨se, route du Lamentin F-97219 Fort-de-France (Martinique) Cleanaway Ltd Airborne Close Leigh-on-Sea Essex SS9 4EL United Kingdom Desautel SAS (FR) Parc d'entreprises  BP 9 F-01121 Montluel Cedex Dow Deutschland BÃ ¼tzflethersand D-21683 Stade DuPont de Nemours (Nederland) BV Baanhoekweg 22 3313 LA Dordrecht Nederland Dyneon GmbH D-84504 Burgkirchen Empor d.o.o. LeskoÃ ¡kova 9a SI-1000 Ljubljana Etis d.o.o. TrÃ ¾aÃ ¡ka 333 SI-1000 Ljubljana Eurobrom BV Postbus 158 2280 AD Rijswijk Nederland Fenner-Dunlop BV Oliemolenstraat 2 9203 Drachten Nederland GAL Cycle-Air Ltd 3, Sinopis Street Strovolos PO Box 28385 Nicosia Cyprus Galco SA Avenue Carton de Wiart 79 B-1090 Brussels Galex SA BP 128 F-13321 Marseille Cedex 16 Great Lakes Chemical (Europe) Ltd Halebank Widnes Cheshire WA8 8NS United Kingdom Tazzetti Fluids S.r.l. Corso Europa n. 600/a I-10088 Volpiano (TO) Harp International Ltd Gellihirion Industrial Estate Rhondda Cynon Taff Pontypridd CF37 5SX United Kingdom Honeywell Fluorine Products Europe BV Kempenweg 90 Postbus 264 6000 AG Weert Nederland Ineos Fluor Ltd PO Box 13 The Heath Runcorn Cheshire WA7 4QF United Kingdom Laboratorios Miret, SA (LAMIRSA) GÃ ©minis, 4. Pol. Ind. Can Parellada E-08228 Les Fonts de Terrassa (Barcelona) Linde Gaz Polska ul. J. Lea 112 PL-30-133 KrakÃ ³w Matero PO BOX 51744 3508 Limassol Cyprus Mebrom NV Assenedestraat 4 B-9940 Rieme Ertvelde Phosphoric Fertilizers Industry S.A. Thessaloniki Plant, PO Box 10183 GR-54110 Thessaloniki PoÃ ¼-Pliszka ul. SzczeciÃ ska 45 PL-80-392 GdaÃ sk Prodex-Systems ul. Artemidy 24 PL-01-497 Warszawa P.U.P.H. SOLFUM Sp. z o.o. ul. Wojska Polskiego 83 PL-91-755 Ã Ã ³dÃ º Refrigerant Products Ltd N9 Central Park Estate Westinghouse Road Trafford Park Manchester M17 1PG United Kingdom Rhodia Organique Fine Ltd PO Box 46 St Andrews Road Avonmouth Bristol BS11 9YF United Kingdom Siemens SAS 9, boulevard Finot F-77440 St-ThibaultdesVignes Sigma Aldrich Chemie GmbH Kappelweg 1 D-91625 Schnelldorf Sigma Aldrich Chimie SARL 80, rue de Luzais L'Isle d'Abeau Chesnes F-38297 St-Quentin Fallavier Sigma Aldrich Company Ltd The Old Brickyard New Road Gillingham SP8 4XT United Kingdom SJB Chemical Products BV Wellerondom 11 3230 AG Brielle Nederland Solquimia Iberia, SL Duque de Alba, 3, 1o E-28012 Madrid Solvay Fluor GmbH Hans-BÃ ¶ckler-Allee 20 D-30173 Hannover Solvay Solexis SpA Viale Lombardia 20 I-20021 Bollate MI Syngenta Crop Protection Surrey Research Park Guildford Surrey GU2 7YH United Kingdom Synthesia Espanola, SA Conde Borrell, 62 E-08015 Barcelona UAB Genys Lazdiju, 20 SI-G10 Vilnius Lithuania Unitor ASA Willembarendzstraat, 50 3165 AB Rotterdam/Albrandswaard Nederland Wigmors ul. Irysowa 5 PL-51-117 WrocÃ aw Article 4 This Decision shall apply from 1 January 2005 and shall expire on 31 December 2005. Done at Brussels, 5 September 2005. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 244, 29.9.2000, p. 1. Regulation as last amended by Commission Regulation (EC) No 2077/2004 (OJ L 359, 4.12.2004, p. 28). (2) OJ C 187, 22.7.2004, p. 11. (3) OJ L 220, 15.8.2002, p. 59. (4) A separate Commission Decision will be published for critical uses of methyl bromide. ANNEX I GROUPS I AND II Import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction during the period 1 January to 31 December 2005. Company Cleanaway Ltd (UK) Honeywell Fluorine Products (NL) Solvay Fluor GmbH (DE) Syngenta Crop Protection (UK) Unitor ASA (NL) ANNEX II GROUP III Import quotas for halons allocated to importers in accordance with Regulation (EC) No 2037/2000 for destruction during the period 1 January to 31 December 2005. Company Cleanaway Ltd (UK) Desautel SAS (FR) Poz Pliszka (PL) Siemens SAS (FR) Unitor ASA (NL) ANNEX III GROUP IV Import quotas for carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction for the period 1 January to 31 December 2005. Company Cleanaway Ltd (UK) Dow Deutschland (DE) Fenner-Dunlop BV (NL) Honeywell Fluorine Products (NL) Ineos Fluor Ltd (UK) Phosphoric Fertilisers Industry (GR) ANNEX IV GROUP V Import quotas for 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction for the period 1 January to 31 December 2005. Company Fujifilm Electronic Materials Europe (BE) Arkema SA (FR) Cleanaway Ltd (UK) ANNEX V GROUP VI Import quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 2037/2000 for non-quarantine and pre-shipment uses, for quarantine and pre-shipment applications, for feedstock uses and for destruction for the period 1 January to 31 December 2005. Company Agropest (PL) Albemarle Chemicals (FR) Alfa Agricultural Supplies (EL) Arkema SA (FR) Cleanaway Ltd (UK) Eurobrom BV (NL) Great Lakes Chemicals (UK) Mebrom NV (BE) PUPH Solfum (PL) Sigma Aldrich Chemie (DE) ANNEX VI GROUP VIII Import quotas for hydrochlorofluorocarbons allocated to producers and importers in accordance with Regulation (EC) No 2037/2000 and in accordance with the provisions of Commission Decision 2002/654/EC for feedstock uses, process agents, for reclamation, for destruction and other applications allowed under Article 5 of Regulation (EC) No 2037/2000 for the period 1 January to 31 December 2005. Producer Arkema SA (FR) DuPont de Nemours (NL) Honeywell Fluorine Products (NL) Ineos Fluor Ltd (UK) Rhodia Organique (UK) Solvay Fluor GmbH (DE) Solvay Solexis SpA (IT) Importer Alcobre (ES) Asahi Glass (NL) Avantec SA (FR) Boc Gazy (PL) BaySystems Iberia (ES) Calorie SA (FR) CaraÃ ¯bes Froid SARL (FR) Etis d.o.o. (SI) Empor d.o.o. (SI) Galco SA (BE) Galex SA (FR) Tazzetti Fluids S.r.l. (IT) Harp International (UK) Linde Gaz Polska (PL) Matero (CY) Mebrom (BE) Prodex-Systems (PL) Refrigerant Products (UK) Sigma Aldrich Chimie (FR) Sigma Aldrich Company (UK) SJB Chemical Products (NL) Solquimia Iberia, SL (ES) Synthesia Espanola (ES) UAB Genys (LT) Wigmors (PL) ANNEX VII GROUP IX Import quotas for bromochloromethane allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses during the period 1 January to 31 December 2005. Company Eurobrom BV (NL) Great Lakes (UK) Laboratorios Miret, SA (LAMIRSA) (ES) Sigma Aldrich Chemie (DE) ANNEX VIII (This Annex is not published because it contains confidential commercial information).